                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 UNITED STATES OF AMERICA,                         §    Case 4:18-cr-00575
                                                   §
         Plaintiff,                                §
                                                   §
 v.                                                §
                                                   §
 JACK STEPHEN PURSLEY,                             §
                                                   §
         Defendant.                                §

      DEFENDANT’S MOTION TO SUBSTITUTE VICTOR VITAL AS SOLE LEAD
                COUNSEL AND FOR A SHORT CONTINUANCE

        Defendant Jack Stephen Pursley (“Pursley”), subject to and without waiving Pursley’s

Motion To Dismiss for Lack Of Speedy Trial [Dkt. 86] and the statute of limitations arguments

asserted therein, and only in the event the Court declines to dismiss this case and proceeds toward

trial, asks this Court to substitute existing counsel (Victor D. Vital of Barnes & Thornburg LLP,

2121 North Pearl Street, Suite 700, Dallas, Texas 75201) as sole and lead counsel in place of

Michael Minns and Ashley Arnett (together, “Minns & Arnett”), who seek to withdraw as counsel

for Pursley. Pursley seeks this substitution because the relationship between he and Minns &

Arnett has deteriorated to the point where (1) Pursley cannot meaningfully participate in his own

defense, (2) their differences obstruct and inhibit meaningful preparation for trial, and (3) Pursley’s

effective assistance of counsel is threatened. As the court saw at the Pre-Trial Conference, Mr.

Vital is fluent on the issues in the case. However, so as to ensure an orderly transition of the experts,

witnesses, and exhibits, Pursley requests a 30-day continuance of the June 18th trial date. Since his

indictment, Pursley has not made a request for a continuance, although the government has

requested – and been granted – multiple continuances.



DEFENDANT’S MOTION TO SUBSTITUTE VICTOR VITAL AS SOLE
LEAD COUNSEL AND FOR A SHORT CONTINUANCE                                                        Page 1
   For the reasons articulated above, and in the interests of justice, Pursley requests this Court

substitute counsel and grant the requested 30-day trial continuance.


                                             Respectfully submitted,


                                             BARNES & THORNBURG LLP

                                             By: /s/ Victor D. Vital
                                                 Victor D. Vital
                                                 State Bar No. 00794798
                                                 Southern District No. 25730
                                                 victor.vital@btlaw.com
                                                 2121 North Pearl Street, Suite 700
                                                 Dallas, Texas 75201-2469
                                                 Telephone: (214) 258-4200
                                                 Facsimile: (214) 258-4199

                                                   Attorney for Defendants



                             CERTIFICATE OF CONFERENCE
       On June 11, 2019 the undersigned conferred with counsel for the Government and
requested its position on this Motion. The Government does not oppose the request for substitution
but does oppose the continuance. The undersigned also conferred with Minns and Arnett. Minns
and Arnett are not opposed to this Motion.
                                                     /s/ Victor D. Vital
                                                     Victor D. Vital


                                CERTIFICATE OF SERVICE
       I hereby certify that on June 11, 2019 a true and correct copy of the foregoing document
was served on all attorneys of record.

                                                      /s/ Victor D. Vital
                                                      Victor D. Vital




DEFENDANT’S MOTION TO SUBSTITUTE VICTOR VITAL AS SOLE
LEAD COUNSEL AND FOR A SHORT CONTINUANCE                                                  Page 2
